DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3-10, 12-13, 15-23, 25-27, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Latheef et al., U.S. Patent Application Publication 2021/0259051 (hereinafter Latheef).
	Regarding claim 1, Latheef discloses a method of wireless communication performed by a wireless communication device (disclosed is a method of wireless 
determining that mobility state information associated with an integrated access backhaul (IAB) node is to be transmitted, wherein the mobility state information includes information associated with at least one of: a level of mobility of the IAB node, or a change in mobility of the IAB node (based on a successful cell selection by the IAB node [“a change in mobility of the IAB node”], it is determined by said IAB node that an attach request/RRC connection request, indicating its relaying capability, should be sent to the IAB donor, according to [0073]); and 
transmitting the mobility state information associated with the IAB node based at least in part on the determination that the mobility state information is to be transmitted (based on the aforementioned determined, the IAB node transmits an attach request/RRC connection request, indicating its relaying capability, to the IAB donor, according to [0073]).
Regarding claim 13, Latheef discloses a method of wireless communication performed by a wireless communication device (disclosed is a method of wireless communication performed by an IAB donor [“wireless communication device”], according to Abstract, [0008], [0073]), the method comprising: 
receiving mobility state information associated with an integrated access backhaul (IAB) node, wherein the mobility state information includes information associated with at least one of: a level of mobility of the IAB node, or a change in mobility of the IAB node (based on a successful cell selection by an IAB node [“a change in mobility of the IAB node”], it is determined by said IAB node that an attach 
performing an operation based at least in part on the mobility state information associated with the IAB node (the IAB donor passes the attach request to the appropriate AMF, according to [0073]).
Regarding claim 27, Latheef discloses a wireless communication device for wireless communication (disclosed is an IAB node, according to Abstract, [0008]), comprising: 
a memory (the IAB node comprises a memory, according to [0066]); and 
one or more processors operatively coupled to the memory (the IAB node comprises a processor, according to Abstract, [0008]), the memory and the one or more processors configured to: 
determine that mobility state information associated with an integrated access backhaul (IAB) node is to be transmitted, wherein the mobility state information includes information associated with at least one of: a level of mobility of the IAB node, or a change in mobility of the IAB node (based on a successful cell selection by the IAB node [“a change in mobility of the IAB node”], it is determined by said IAB node that an attach request/RRC connection request, indicating its relaying capability, should be sent to the IAB donor, according to [0073]); and 
transmit the mobility state information associated with the IAB node based at least in part on the determination that the mobility state information is to be transmitted (based on the aforementioned determined, the IAB node transmits an attach 
Regarding claim 29, Latheef discloses a wireless communication device for wireless communication (disclosed is an IAB donor, according to Abstract, [0008]), comprising: 
a memory (the IAB donor comprises means for storing instructions to perform its functions, according to [0064]-[0065]); and 
one or more processors operatively coupled to the memory (the IAB donor comprises a central unit, according to Abstract, [0008]), the memory and the one or more processors configured to: 
receive mobility state information associated with an integrated access backhaul (IAB) node, wherein the mobility state information includes information associated with at least one of: a level of mobility of the IAB node, or a change in mobility of the IAB node (based on a successful cell selection by an IAB node [“a change in mobility of the IAB node”], it is determined by said IAB node that an attach request/RRC connection request, indicating its relaying capability, should be sent to the IAB donor, according to [0073]); and 
perform an operation based at least in part on the mobility state information associated with the IAB node (the IAB donor passes the attach request to the appropriate AMF, according to [0073]).
Regarding claim 3, Latheef discloses the method of claim 1, further comprising receiving a reporting configuration for transmitting the mobility state information associated with the IAB node, wherein the mobility state information is transmitted 
Regarding claim 4, Latheef discloses the method of claim 3, wherein the reporting configuration indicates at least one of: periodic reporting of the mobility state information, aperiodic reporting of the mobility state information, or event-triggered reporting of the mobility state information (the IAB node receives system information (SI) from the IAB donor during its startup procedure, including information on whether the SI is broadcasted periodically [“periodic reporting”] or on demand [“event-triggered reporting”], according to [0133]).
Regarding claim 5, Latheef discloses the method of claim 1, wherein transmitting the mobility state information comprises transmitting the mobility state information to a central unit (CU) of an IAB donor (the IAB node sends the attach request/RRC connection request indicating its relaying capability to the CU of the IAB donor, according to [0065]).
Regarding claim 6, Latheef discloses the method of claim 5, wherein the wireless communication device is one of: a distributed unit (DU) of the IAB node, a DU of another IAB node, a mobile termination component (MT) of the IAB node, or an MT of the other IAB node (the wireless communication device is the DU of the IAB node, according to [0070]).

Regarding claim 8, Latheef discloses the method of claim 1, wherein the IAB node is a first IAB node, and wherein transmitting the mobility state information comprises transmitting the mobility state information to a distributed unit (DU) of a second IAB node (a data radio bearer (DRB) connects a first IAB node and the DU of a second IAB node, according to [0122]).
Regarding claim 9, Latheef discloses the method of claim 8, wherein the wireless communication device is one of: a mobile termination component (MT) of the first IAB node, or an MT of a third IAB node (the wireless communication device is the MT of the IAB node, according to [0061]-[0062]).
Regarding claim 10, Latheef discloses the method of claim 1, wherein transmitting the mobility state information comprises transmitting the mobility state information in at least one of: a radio resource control (RRC) message, downlink control information (DCI), a layer 1 reference signal, a medium access control (MAC) control element, a master information block (MIB), a random access channel (RACH) message, a system information block (SIB), a handover request message, or a secondary node (SN) addition request message (the IAB node transmits an attach request/RRC connection request [“a radio resource control (RRC) message”], indicating its relaying capability, to the IAB donor, according to [0073]).

Regarding claim 15, Latheef discloses the method of claim 13, further comprising providing a reporting configuration for transmitting the mobility state information associated with the IAB node, wherein the mobility state information is received based at least in part on the reporting configuration (the IAB node receives system information (SI) from the IAB donor during its startup procedure, whereby said IAB node also receives information relating to other SIs available, SIB type, validity information, and information on whether the SI is broadcasted periodically or on demand, according to [0133]).
Regarding claim 16, Latheef discloses the method of claim 15, wherein the reporting configuration indicates at least one of: periodic reporting of the mobility state information, aperiodic reporting of the mobility state information, or event-triggered reporting of the mobility state information (the IAB node receives system information (SI) from the IAB donor during its startup procedure, including information on whether the SI is broadcasted periodically [“periodic reporting”] or on demand [“event-triggered reporting”], according to [0133]).
Regarding claim 17, Latheef discloses the method of claim 13, wherein the operation includes providing the mobility state information associated with the IAB node 
Regarding claim 18, Latheef discloses the method of claim 13, wherein the wireless communication device is a central unit (CU) of an IAB donor (the wireless communication device is the CU of the IAB donor, according to [0070]).
Regarding claim 19, Latheef discloses the method of claim 18, wherein the mobility state information is received from one of: a distributed unit (DU) of the IAB node, a DU of another IAB node, a mobile termination component (MT) of the IAB node, or an MT of the other IAB node (cell selection is performed by the MT of the IAB node, according to [0072]-[0074]).
Regarding claim 20, Latheef discloses the method of claim 18, wherein the mobility state information is received from a CU of another IAB donor (the IAB node may perform cell selection with a plurality of IAB donors, according to [0084]).
Regarding claim 21, Latheef discloses the method of claim 13, wherein the IAB node is a first IAB node, and the wireless communication device is a distributed unit (DU) of a second IAB node (a data radio bearer (DRB) connects a first IAB node and the DU of a second IAB node, according to [0122]).
Regarding claim 22, Latheef discloses the method of claim 21, wherein the mobility state information is received from a mobile termination component (MT) of the first IAB node or an MT of a third IAB node (the wireless communication device is the MT of the IAB node, according to [0061]-[0062]).

Regarding claim 25, Latheef discloses the method of claim 13, wherein receiving the mobility state information comprises receiving the mobility state information in a communication that implicitly indicates the mobility state information (the attach request/RRC connection request indicates that the IAB node wishes to start an RRC connection with a particular cell (and therefore conveys implicit information about the mobility of the IAB node), according to [0073]).
Regarding claim 26, Latheef discloses the method of claim 13, wherein the operation is associated with at least one of: IAB topology and resource management, local scheduling, beam management, beam tracking, synchronization tracking, positioning, quality of service (QoS) type support, an access procedure, or paging (the attach request/RRC connection request received from the IAB node indicates the relaying capability to the IAB donor [“IAB topology and resource management”], according to [0073]).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

9.	Claims 2, 11, 14, 24, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Latheef as applied to claims 1, 13, 27, and 29 above, in view of Jung et al., U.S. Patent Application Publication 2015/0172907 (hereinafter Jung).
	Regarding claim 2, Latheef discloses all the limitations of claim 1.
	Latheef does not expressly disclose that the determination that the mobility state information is to be transmitted is based at least in part on an explicit request for the mobility state information associated with the IAB node.
	Jung discloses that the determination that the mobility state information is to be transmitted is based at least in part on an explicit request for the mobility state information associated with the IAB node (a network requests mobility state information from a UE, and said UE in turn provides this information based on this request, according to [0251]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Latheef with Jung such that the determination that the mobility state information is to be transmitted is based at least in 
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize quality of service (Jung:  [0004]-[0008]).
	Regarding claim 11, Latheef discloses all the limitations of claim 1.
	Latheef does not expressly disclose transmitting the mobility state information comprises transmitting the mobility state information in a communication that explicitly indicates the mobility state information.
	Jung discloses transmitting the mobility state information comprises transmitting the mobility state information in a communication that explicitly indicates the mobility state information (a UE transmits mobility state information to a network, according to [0251]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Latheef with Jung by transmitting the mobility state information comprises transmitting the mobility state information in a communication that explicitly indicates the mobility state information.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize quality of service (Jung:  [0004]-[0008]).
	Regarding claim 14, Latheef discloses all the limitations of claim 13.
	Latheef does not expressly disclose requesting the mobility state information associated with the IAB node, wherein the mobility state information is received based at least in part on requesting the mobility state information.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Latheef with Jung by requesting the mobility state information associated with the IAB node, wherein the mobility state information is received based at least in part on requesting the mobility state information.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize quality of service (Jung:  [0004]-[0008]).
	Regarding claim 24, Latheef discloses all the limitations of claim 13.
	Latheef does not expressly disclose receiving the mobility state information comprises receiving the mobility state information in a communication that explicitly indicates the mobility state information.
	Jung discloses receiving the mobility state information comprises receiving the mobility state information in a communication that explicitly indicates the mobility state information (a UE transmits mobility state information to a network, according to [0251]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Latheef with Jung by receiving the mobility state information comprises receiving the mobility state information in a communication that explicitly indicates the mobility state information.

	Regarding claim 28, Latheef discloses all the limitations of claim 27.
	Latheef does not expressly disclose that the determination that the mobility state information is to be transmitted is based at least in part on an explicit request for the mobility state information associated with the IAB node.
	Jung discloses that the determination that the mobility state information is to be transmitted is based at least in part on an explicit request for the mobility state information associated with the IAB node (a network requests mobility state information from a UE, and said UE in turn provides this information based on this request, according to [0251]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Latheef with Jung such that the determination that the mobility state information is to be transmitted is based at least in part on an explicit request for the mobility state information associated with the IAB node.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize quality of service (Jung:  [0004]-[0008]).
	Regarding claim 30, Latheef discloses all the limitations of claim 29.
	Latheef does not expressly disclose requesting the mobility state information associated with the IAB node, and the mobility state information is received based at least in part on the request.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Latheef with Jung by requesting the mobility state information associated with the IAB node, and the mobility state information is received based at least in part on the request.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize quality of service (Jung:  [0004]-[0008]).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW W GENACK/Primary Examiner, Art Unit 2645